Filed 12/8/22 In re An.L. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

In re AN.L. et al., Persons Coming                              B315986
Under the Juvenile Court Law.
______________________________                                  (Los Angeles County
LOS ANGELES COUNTY                                              Super. Ct. No. 20CCJP01456A–B)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,
         Plaintiff and Respondent,
         v.

MARIA D. et al.,
         Defendants and Appellants.

      APPEAL from orders of the Superior Court of Los Angeles
County, Debra R. Archuleta, Judge. Affirmed.
      Karriem Baker, under appointment by the Court of Appeal,
for Defendant and Appellant Maria D.
      Roni Keller, under appointment by the Court of Appeal, for
Defendant and Appellant Hector L.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Navid Nakhjavani, Deputy
County Counsel, for Plaintiff and Respondent.
                    _________________________
                       INTRODUCTION
       Maria D. (Mother) and Hector L. (Father) appeal from the
juvenile court’s summary denial of Father’s Welfare and
Institutions Code section 3881 petitions and its order terminating
their parental rights to their daughters An.L. and Al.L. They
contend the court did not conduct a correct parent-child
relationship analysis as set out in In re Caden C. (2021)
11 Cal.5th 614 (Caden C.) and erroneously failed to find
applicable the beneficial parent-child relationship exception set
forth in section 366.26, subdivision (c)(1)(B)(i). The parents also
argue the matter should be remanded for further inquiry under
the Indian Child Welfare Act of 1978 (25 U.S.C. § 1901 et seq.)
(ICWA). We affirm the orders.
      FACTUAL AND PROCEDURAL BACKGROUND
I.    Commencement of Dependency Proceedings
       When Al.L. tested positive for methamphetamines at birth,
the Los Angeles County Department of Children and Family
Services (DCFS) filed a petition alleging she and her one-year-old
sister An.L. came within the jurisdiction of the juvenile court
under section 300, subdivisions (b)(1) (failure to protect) and (j)
(abuse of sibling).2 Initially, the childSren were detained from
Mother and released to Father on the condition that they stay

1     Undesignated statutory references are to the Welfare and
Institutions Code.
2     The abuse of sibling count and one failure to protect count
were based on Mother’s prior drug abuse and failure to protect
her older children, who received permanent placement services.
Father was not the father of those children.




                                 2
with the paternal grandparents until the results of Father’s drug
test became available.
        When Al.L. was nine days old, Father tested positive for
amphetamines and methamphetamines. DCFS immediately
removed the children from him. On March 20, 2020, the court
detained the children from Father, placed them with the paternal
grandparents, and granted the parents monitored visits. DCFS
filed an amended petition adding a section 300, subdivision (b)(1)
allegation based on Father’s drug use. The jurisdictional hearing
was set for June 2020.
        In May 2020, Father tested positive on one drug test and
missed another. Mother, who admitted long term
methamphetamine use, tested negative in March, then missed
tests in April and May 2020. The parents visited the children
daily or every other day, and there were no concerns regarding
visits.
        On June 29, 2020, the court amended the first amended
petition by interlineation and sustained the allegations under
section 300, subdivisions (b) and (j).
II.   Dispositional Hearing, July 2020
      As of July 2020, both parents were visiting the children
three times per week and visits were going well. Mother said she
had begun a drug and alcohol program, parenting education, and
individual counseling, but she had failed to appear for any
scheduled drug tests since May 2020. Between May and July
2020, Father had tested positive once and failed to appear for
eight scheduled drug tests. He had not enrolled in any classes.
      At disposition, the court declared the children dependents
and ordered them removed from their parents. The parents were
ordered to complete parenting education, individual counseling,




                                3
and a minimum of six months of drug and alcohol services,
including a full drug/alcohol program with aftercare, testing, and
a 12-step program. The court granted monitored visitation with
discretion to DCFS to liberalize.
III.   July 2020–February 2021
      The children were placed in foster care in November 2020
because the paternal grandparents were allowing Father
unmonitored access to them.
      Both parents failed to comply with their case plans.
Mother began and quit multiple treatment programs, and she
was dismissed from her counseling program for nonattendance.
Mother missed all 25 scheduled DCFS drug tests between August
2020 and February 2021. She admitted using drugs in
September 2020, and she tested positive at her program in
February 2021.
      Father missed all 13 scheduled DCFS drug tests between
the disposition hearing and October 2020. In October 2020
Father enrolled in a substance abuse program, but he missed so
many services in the first two months that he was on the verge of
discharge. His case manager told DCFS, “We have achieved
nothing.” As of January 5, 2021, Father had not gone to any
12-step meetings.
      Between October 2020 and February 3, 2021, Father
attended 40 group sessions and 14 individual sessions of his
treatment program. Over the same period, he tested positive on
four of the eight drug tests his program administered. Father
enrolled in a weekly parenting class in January 2021. By
February 3, 2021, he had started attending 12-step meetings and
had a sponsor.




                                 4
       As of September 2020, both parents were visiting the
children and there were no concerns about visitation. Once the
children were placed in foster care, the parents visited
telephonically and by videoconference. During calls, Father
talked and engaged with the children.
       Father had three 2-hour park visits with the children in
January and February 2021. Father arrived on time for the first
visit, and the children hugged him. They sat on a blanket and
Father fed them. An.L. watched videos on a tablet while Father
held Al.L. Toward the end of the visit, Father and An.L. spent
time at the playground. At the end of the visit, Father put the
children in their car seats.
       For their second park visit, Father spread out a blanket, set
out toys for the children, and erected a small bouncy house that
the children enjoyed. Father was creative at bringing things for
the girls to play with. He fed them snacks and took them to the
playground. Father was courteous and appropriate at all times.
       Father brought a jumper, blanket, toys, and food to the
park for his third in-person visit. Father and the children sat
together and ate while watching videos. An.L. and Father played
peek-a-boo; Al.L. asked Father when she wanted food or toys.
The children were comfortable with Father and waved or said
goodbye at the end of the visit.
IV.   March–May, 2021
      During this period, Mother tested positive for
methamphetamines and missed several drug tests. She attended
substance abuse classes consistently but not productively. She
transferred to a residential treatment program in April but was
soon discharged for obtaining drugs. Mother had not enrolled in
a new program as of May 20, 2021.




                                 5
      Father was attending his substance abuse program, but he
was not always mentally present. Although he was attending
12-step meetings and had a temporary sponsor, it was unclear
how many meetings he had attended because he signed his own
attendance record. Father reported attending six 12-step
meetings in April 2021. Father’s monthly drug tests for his
program had all been negative; he had missed some DCFS tests
and tested negative on others.
V.    Review Hearing
      At the review hearing on May 26, 2021, DCFS
recommended terminating reunification services. Mother asked
for continued services. Father wanted the children returned to
him or permanently placed with the paternal grandparents. In
the alternative, he sought unmonitored visitation and more
reunification services.
      According to Father’s counsel, Father had completed his
substance abuse program and was set to complete aftercare on
June 5, 2021. He was attending a 12-step program and was
excited about recovery. He had finished parenting education.
The only part of the case plan Father had not yet addressed was
individual counseling.
      The court considered Father’s failure to document his 12-
step program attendance in May 2021 and his missed drug tests
between March and May 2021 to be “a blatant disregard of the
court case plan.” Finding the parents had not made substantial
progress toward alleviating the causes necessitating the
children’s placement, the court terminated reunification services
and set a section 366.26 permanency planning hearing (“.26
hearing”) for September 2021. The court granted monitored in-




                                6
person visits twice weekly for two hours per visit and authorized
continued drug testing.
VI.   Permanency Planning Hearing Reports
       DCFS advised the court the foster parents were committed
to adopting the children, and there appeared to be no impediment
to adoption. The children, aged one and two, were too young to
provide statements, but they had adjusted well to the prospective
adoptive home and sought age-appropriate attention, love, and
care from the prospective adoptive parents. Neither child
exhibited emotional distress or received mental health services.
       The parents were warm, engaging, and affectionate with
the children during video and in-person visits. The children
recognized their parents and were happy and excited to see them.
Father began visiting regularly in January 2021. He visited two
or three times per month. In March 2021, he failed to appear for
two visits and missed a scheduled video visit. He visited six
times and missed a seventh in July 2021. Father was
appropriate, loving, affectionate, and engaging during visits; he
brought food and toys or activities, and he played with them on
the playground. The children were happy and excited to spend
time with him.
       In the concurrent planning assessment, DCFS stated that
the parents visited the children weekly at a park and had
telephone or video visits twice per week. The parents were each
described as visiting the children 30 times in the prior six
months.
       As of September 2021, Mother had missed numerous drug
tests and tested positive once. She claimed to be in treatment but
provided no details. She had visited the children once in June
and once in September.




                                7
      Father had tested for DCFS intermittently, sometimes
testing negative and other times failing to appear. He had
completed parenting class on June 21, 2021. He attended
individual therapy three times per month. He had attended one
12-step meeting since April. Father visited the children twice
weekly; some visits had been canceled when Father was late.
VII. Section 388 Petitions
       The day before the scheduled .26 hearing, Father filed
section 388 petitions asking for the children to be returned to
him, or, in the alternative, unmonitored visitation and reinstated
reunification services. Father identified as changed
circumstances that he had “consistently visited his children. The
children are always happy and excited to spend time with him.
Father has completed a full drug/alcohol program, completed
after care, completed parenting and participates in individual
counseling.” He asserted the change in orders would be better for
the children because he believed it would be in their best interest
to have a relationship with him, he loved them, and he was
willing to do whatever it took to get them back.
       Father attached a July 2021 letter from his treatment
program stating he had completed his substance abuse
counseling on April 19, 2021, and his aftercare program on
July 17, 2021. From October 2020 to July 2021, he had attended
90 virtual groups, 37 telephonic individual counseling sessions,
and 28 12-step meetings. He had tested negative for drugs five
times in May, June, and July during the aftercare program. He
submitted his aftercare completion certificate, documentation
that he completed parenting class on June 21, 2021, and a letter
stating he was receiving mental health services from a program
to which he had been admitted on June 23, 2021.




                                 8
       The court postponed the .26 hearing to October 21, 2021
and invited the parties to submit additional materials for the
court to consider with respect to the petitions. Father
subsequently filed an additional section 388 petition for each
child. The petitions’ language and the relief sought were
unchanged, but Father now provided a declaration and
supporting documentation.
       Although much of Father’s information already had been
presented to the court in his earlier petitions, he did provide
some new information. Father stated he had “addressed all case
issues” in individual counseling. He reported attending his 12-
step program at least six times per week and speaking with his
sponsor weekly. Father also supplied information about, and
photographs of, his housing.
       Father said he had maintained consistent, frequent contact
with his daughters both in person and virtually. He had visited
consistently since January 2021. Father declared he brought
toys and snacks to visits and played on the playground with his
children. He said the children enjoyed the visits and showed
excitement during visits. The children became sad as visits
concluded and looked forward to his next visit.
       Father declared he loved his children and believed it was in
their best interest to return to him. They were bonded, and he
had maintained parental responsibility when the children were
out of his care. He had complied with all court orders, was
committed to sobriety, and had stable housing. Father intended
to continue addressing the issues that brought them to court and
to ensure the children’s safety.
       DCFS confirmed Father visited twice per week and had
stable housing. DCFS reported Father had failed to appear for




                                 9
drug testing three times since August 21, 2021 and had not
provided a sample on two other occasions.
      The court summarily denied Father’s section 388 petitions,
explaining it “didn’t find there was a prima facie showing . . . [of]
a change of circumstances that would even allow for a hearing.”
VIII. October 21, 2021
       The parents opposed the termination of their parental
rights and asserted the beneficial parental relationship exception
applied. Father asked for a contested .26 hearing and requested
a bonding study. DCFS opposed Father’s requests because
Father did not occupy a parental role with the children. The
children’s counsel also opposed a contested hearing.
       The court said, “I believe that many of the issues raised by
Father’s counsel were issues that were addressed in the [section]
388 [petitions], and the court has respectively denied a hearing
on that.” The court agreed Father visited the children but said,
“[H]e’s not played a particularly significant parental role.” The
court noted there were “several other issues that Father has to
overcome,” including his failure to test regularly, but observed
that was “a separate issue” from whether he had made a
sufficient offer of proof for a contested hearing and whether to
order a bonding study.
       The court continued the hearing to the following day so
Father could testify in person.
IX.   October 22, 2021
      The next day, the court received into evidence the
permanency planning report, notices and proofs of service for the
hearing, and last minute information reports from September
and October 2021. The court admitted into evidence all but one




                                 10
of Father’s exhibits; it excluded Father’s October 12, 2021 section
388 petition.
       Father testified he had monitored visits twice per week and
had been visiting the children in person since January 2021.
Prior to that, he had video visits. Father first testified that the
children were “sad, serious, in the beginning” of visits. His
counsel asked the question again, and Father testified that at the
start of visits, the children were “happy at first, screaming,
shouting, calling my name, Pop.” During visits, Father and the
children ate, sang, and played. He tried to teach them numbers,
letters, and discipline. With respect to discipline, Father taught
“[s]haring, no is no, how to hold a fork,” and to “eat and just be
serious” while eating. The children grew sad at the end of visits
and did not want to leave; they cried, shouted, and reached their
hands out to Father. Father first testified this happened “a lot,
like most of the time,” and then said, “Most of the time from a
month, three, four times.”
       Father testified he had been their primary parental figure
before they came to the attention of the court. Father would
“feed them, change them, basically be a father figure, sing songs,
and put them to sleep.” He had taken the children to doctor’s
appointments three times.
       Father chose not to present additional witnesses.
       DCFS argued Father had visited regularly since January
2021—but the children had been detained almost a year earlier.
Father was appropriate during visits, brought food and toys, and
played with the children on the playground, but he had not
demonstrated he played a parental role in their lives; the
caregiver had been solely responsible for the children’s day-to-day
care, education, and medical care. DCFS asserted “there would




                                11
be a detriment as well in returning—because the father has
continued to be inconsistent with his testing.” DCFS argued
Father’s inconsistency and failure to demonstrate sobriety were
detrimental to the children. DCFS argued Mother continued to
test positive, was not visiting the children, and did not occupy a
parental role.
       There was some confusion at the point of closing argument
whether the hearing was a contested .26 hearing or if the court
was still considering whether to order a bonding study and set
the matter for contest. Father’s counsel did not object to treating
the hearing as a contested section .26 hearing. Minors’ counsel
believed the court was still deciding whether to hold a contested
hearing. She argued against a contest because, given their
extremely young age, “it’s [a] virtual logical impossibility that
these children would be so bonded with their father, that it would
be detrimental for them to terminate that relationship when
[Al.L.] has spent half her life with the caregiver, and [An.L.] has
been there for a year. I don’t believe that there’s any evidence or
testimony that’s been proffered that . . . comes close to meeting
an offer of proof for this prong of the analysis.” Minors’ counsel
said she was so confident there was no bond that she would join
in the request for a bonding study if a contested hearing were
ordered.
       The court clarified that the hearing was a contested .26
hearing that had been trailed from the previous day so Father
could testify. While it did not remember Father asking for a
bonding study, the court said it would give his counsel “an
opportunity to make her argument to the court on all of the
issues that are currently pending before the court.”




                                12
       Father asked the court to admit his section 388 petition as
rebuttal evidence because DCFS’s reference to his lack of case
plan compliance opened the door. The court refused, but said,
“I reviewed all of the reports that have been contained as part of
the electronic case file in this matter, all the status review
reports, all the last-minute reports. Even though I’m not
technically allowing that exhibit in, the court has reviewed all of
the documentation that supported your position for the
preparation of today’s proceeding.” The court also said, “The lack
of compliance with the case plan, although it’s a factor, []is not a
barrier in this case.”
       Father argued against terminating parental rights because
the children would benefit from a continued relationship with
him and terminating the relationship would be detrimental to
them. He had taken advantage of all opportunities to visit them.
He was “a constant,” his visits had been consistent and regular,
he stood in a parental role, and the visits had “continued the
significant emotional attachment created with the minors prior to
removal.” He had taken them to doctors’ visits, he sang to them,
they cried and reached out to him at the end of visits, and before
removal he had been their primary caregiver. He addressed their
behavior and instructed them on disciplinary practices, including
how to share, hold a fork, and what “no” means.
       Father’s counsel attempted to argue the children would
experience emotional problems in the future if parental rights
were terminated, but when the court pointed out she was
assuming facts not in evidence, she revised her argument to
assert their happiness at the start of visits and unhappiness at
the visits’ end evidenced “some emotional attachment” and “some




                                13
sort of trauma that’s occurring” at the close of the visits. Father
asked for a legal guardianship.
       The court concluded Father had maintained regular
visitation. However, it did “not find that the children would
continue to benefit from that ongoing relationship, and that
terminating the relationship would be detrimental to these
children.” The court did not “believe that [Father] was able to
overcome the statutory requirements that would trigger the
exception. And, therefore, I do not find that the exception
applies.” The court found Father had “more of a bond with the
children” than Mother did, but “it’s still not enough to overcome
the burden that Father has in this matter.” The court found any
benefit to the children from their relationships with their parents
was outweighed by the physical and emotional benefit they would
receive through the permanency and stability of adoption. The
court terminated parental rights.
X.    ICWA Inquiry and Findings
      Both parents denied knowledge of any Indian ancestry
when DCFS inquired before the dependency petition was filed.
At the detention hearing, Mother and Father completed ICWA-
020 forms denying Indian ancestry. The court did not ask either
parent if they had Indian ancestry. Instead, the court said,
“[T]he father indicates no Native American ancestry. The mother
indicates none as well. And, therefore, the court will find no
reason to know the case is governed by the Indian Child Welfare
Act.” The court did not instruct the parties to inform the court if
they subsequently received information providing reason to know
the children were Indian children.
      In a 2016 proceeding involving Mother’s older children,
ICWA had been found not to apply to Mother.




                                14
                          DISCUSSION
I.    Father’s Section 388 Petitions
      Section 388 is a general provision permitting the court,
“upon grounds of change of circumstance or new evidence . . . to
change, modify, or set aside any order of court previously made or
to terminate the jurisdiction of the court.” (§ 388, subd. (a).) The
statute is an “escape mechanism” that allows the dependency
court to consider new information even after parental
reunification efforts have been terminated. (In re Jessica K.
(2000) 79 Cal.App.4th 1313, 1316.) It permits the modification of
a prior order only when the petitioner establishes by a
preponderance of the evidence that (1) changed circumstances or
new evidence exists; and (2) the proposed change would promote
the best interests of the child. (In re Zachary G. (1999)
77 Cal.App.4th 799, 806 (Zachary G.).)
      A petitioner must make a prima facie showing of changed
circumstances and best interests in order to obtain a hearing on a
section 388 petition. (In re Anthony W. (2001) 87 Cal.App.4th
246, 250 (Anthony W.); Cal. Rules of Court, rule 5.570(d).) While
the petition must be liberally construed in favor of its sufficiency,
the allegations must “describe specifically” how the petition will
advance the child’s best interests. (In re G.B. (2014)
227 Cal.App.4th 1147, 1157 (G.B.); Anthony W., at p. 250.) “The
prima facie requirement is not met unless the facts alleged, if
supported by evidence given credit at the hearing, would sustain
a favorable decision on the petition.” (Zachary G., supra,
77 Cal.App.4th at p. 806.) In determining whether the petition
makes the necessary showing, the court may consider the entire
factual and procedural history of the case. (In re R.A. (2021)
61 Cal.App.5th 826, 837 (R.A.).)




                                 15
       Abundant authority supports the use of an abuse of
discretion standard in reviewing the summary denial of a section
388 petition. (In re Daniel F. (2021) 64 Cal.App.5th 701, 711;
R.A., supra, 61 Cal.App.5th at p. 837; G.B., supra,
227 Cal.App.4th at p. 1158; Anthony W., supra, 87 Cal.App.4th at
p. 250.) However, Father, joined by Mother, argues that when
the court denies a section 388 petition without a hearing, the
question of whether the petition set forth a prima facie case
should be reviewed de novo. It is unnecessary to resolve this
issue because under either standard, Father’s section 388
petition did not make a prima facie showing for modification of
the juvenile court’s May 26, 2021 order.
      A.    Completion of Treatment and Parenting Education
       It is implicit in the language of section 388 that the change
of circumstances must have occurred after issuance of the order
the petitioner seeks to modify. (G.B., supra, 227 Cal.App.4th at
p. 1160.) Here, Father alleged as a changed circumstance that he
had completed a full drug/alcohol program and a parenting
education class. But he had completed his treatment program in
April 2021, and his certificate of completion was received into
evidence at the May 2021 hearing. As Father completed
treatment before reunification services were terminated, this
cannot, as a matter of law, constitute a change of circumstances
under section 388.
       Father also set forth his completion of a parenting
education class as a changed circumstance. It appears Father’s
counsel exaggerated Father’s progress in parenting class at the
hearing on May 26, 2021. Counsel represented that Father’s
progress report letter showed he had completed the parenting
course, when actually the letter said he had completed 10 of 12




                                16
sessions. As the court had been given to understand the course
was complete in May, Father’s completion of the course,
whenever it occurred, did not change the circumstances as they
had been presented to the court before it ruled. As Father had
informed the court he had finished the course before the court
terminated his reunification services, this was not a change of
circumstances under section 388 as a matter of law.3
      B.    Aftercare
      Father alleged as a changed circumstance that he had
completed his aftercare program. During the May 26, 2021
hearing, Father’s counsel had advised the court Father was “set
to complete” aftercare on June 5, 2021—11 days later. Therefore,
the only changed circumstance was that Father completed the
program the court had known he was about to complete when it
terminated reunification services.4 While this is a change in


3      The outcome would not change even if we treat Father’s
completion of his last two sessions of parenting class as a
changed circumstance because it is not a significant change. (In
re Mickel O. (2011) 197 Cal.App.4th 586, 615 (Mickel O.) [change
of circumstances must be of such a significant nature that it
requires modification of the prior order].)
4      In his October 2021 declaration and on appeal, Father
states he completed aftercare on July 17, 2021. The discrepancy
between his May representation that he was 11 days from
finishing aftercare and his later claim that he did not finish until
July 2021 is unexplained, but in any event, when the court
terminated reunification services, it did so with the
understanding that Father’s successful completion of this portion
of his case plan was imminent—even if the court had been led to
believe it was more imminent than it actually was.




                                 17
circumstances, it is a nominal one. The change in circumstances
supporting a section 388 petition must be material. (In re N.F.
(2021) 68 Cal.App.5th 112, 120.)
      C.    Visitation
       Father declared he had maintained consistent, frequent
contact with his daughters both in person and virtually; he had
consistently visited the children since January 2021; and he
visited twice weekly for two hours at a time. Father said, “I love
the visits with my daughters. During these visits, I bring them
toys and snacks, and I play with them on the playground. My
daughters also enjoy my visits and show excitement during the
visit. I have also noticed the children becoming sad as the visit
concludes. They look forward to the next visit that I have with
them.”
       These statements did not constitute a prima facie showing
of a material change in circumstances. “A parent establishes a
substantial change of circumstances for purposes of section 388
by showing that, during the period between termination of
reunification services and the permanency planning hearing, he
or she has resolved the previously unresolved issues supporting
juvenile court jurisdiction.” (In re J.M. (2020) 50 Cal.App.5th
833, 846.) Much of this information about Father’s visits had
been reported to the court before it terminated reunification
services. In any event, the unresolved issues supporting juvenile
court jurisdiction bore no relation to the frequency, length, or
quality of Father’s visitation; they related to Father’s substance
abuse problems and failure to protect his children.




                                18
      D.    Individual Counseling
       Father claimed as a changed circumstance that he had
enrolled in individual counseling. He declared he had “addressed
all case issues” in therapy, but he did not specify the topics
covered in treatment, describe his progress, or set forth the
number of sessions he had attended. Similarly, Father’s
supporting letter from the service provider merely stated he
“receives mental health services” at the facility, but not the
nature of the services, the number of sessions attended, or the
topics addressed; nor did it include a professional evaluation
indicating Father had addressed case issues in counseling or
made progress on the issues that had led to the dependency.
       Father was required to show changed, not changing,
circumstances, and, more fundamentally, “[t]he change of
circumstances or new evidence ‘must be of such significant nature
that it requires a setting aside or modification of the challenged
prior order.’ ” (Mickel O., supra, 197 Cal.App.4th at p. 615.)
Father’s belated start of counseling is at best a changing
circumstance; his bare bones showing did not demonstrate a
significant change of circumstances that would require setting
aside the court’s order or returning the children to him.
       Whether considered de novo or as a matter within the
discretion of the juvenile court, we conclude Father did not make
a prima facie showing for modification of the May 26, 2021 order.
The court properly denied the petition without an evidentiary
hearing.5



5     Because we have concluded the court properly denied the
section 388 petition without a hearing, we necessarily reject his
contention that his constitutional due process rights were




                                19
II.   Termination of Parental Rights
       Father, joined by Mother, argues the .26 hearing was not
conducted in compliance with Caden C. and it was error to
terminate parental rights because Father had regularly visited
the children, the children would benefit from continuing the
relationship, and terminating the relationship would be
detrimental to them. (§ 366.26, subd. (c)(1)(B)(i).) It appears the
court failed to properly evaluate whether the children had a
substantial, positive emotional relationship with Father, but the
error was harmless because Father did not offer evidence that
termination of the relationship would be detrimental to the
children.
      A.    Applicable Law and Standard of Review
       “To guide the court in selecting the most suitable
permanent arrangement” for a dependent child who cannot be
returned to a parent’s care, section 366.26 “lists plans in order of
preference and provides a detailed procedure for choosing among
them.” (Caden C., supra, 11 Cal.5th at p. 630; see § 366.26,
subd. (b).) At the permanency planning hearing, if the court finds
that the child “is likely to be adopted” and that “there has been a
previous determination that reunification services be terminated,
then the court shall terminate parental rights to allow for
adoption.” (Caden C., at p. 630; see § 366.26, subd. (c)(1).) “But if
the parent shows that termination would be detrimental to the
child for at least one specifically enumerated reason, the court
should decline to terminate parental rights and select another


violated by the summary denial of his petition. (In re Marilyn H.
(1993) 5 Cal.4th 295, 306–310.)




                                 20
permanent plan.” (Caden C., at pp. 630–631; see § 366.26,
subd. (c)(1)(B)(i)-(vi), (4)(A).)
       One of the exceptions, the beneficial parental relationship
exception, applies when (1) “the parent has regularly visited with
the child,” (2) “the child would benefit from continuing the
relationship,” and (3) “terminating the relationship would be
detrimental to the child.” (Caden C., supra, 11 Cal.5th at p. 629;
see § 366.26, subd. (c)(1)(B)(i).) “The first element—regular
visitation and contact—is straightforward. The question is just
whether ‘parents visit consistently,’ taking into account ‘the
extent permitted by court orders.’ ” (Caden C., at p. 632.)
       To establish the second element, that the child would
benefit from continuing the parental relationship, the parent
must show the child has a “substantial, positive, emotional
attachment to the parent—the kind of attachment implying that
the child would benefit from continuing the relationship.” (Caden
C., supra, 11 Cal.5th at p. 636.) The “focus is the child,” and “the
relationship may be shaped by a slew of factors, such as ‘[t]he age
of the child, the portion of the child’s life spent in the parent’s
custody, the “positive” or “negative” effect of interaction between
parent and child, and the child’s particular needs.’ ” (Id. at
p. 632.)
       “Concerning the third element—whether ‘termination
would be detrimental to the child due to’ the relationship—the
court must decide whether it would be harmful to the child to
sever the relationship and choose adoption.” (Caden C., supra,
11 Cal.5th at p. 633.) “When it weighs whether termination
would be detrimental, the court is not comparing the parent’s
attributes as custodial caregiver relative to those of any potential
adoptive parent(s). . . . Accordingly, courts should not look to




                                21
whether the parent can provide a home for the child.” (Id. at
p. 634.) “When the relationship with a parent is so important to
the child that the security and stability of a new home wouldn’t
outweigh its loss, termination would be ‘detrimental to the child
due to’ the child’s beneficial relationship with a parent.” (Id. at
pp. 633–634.)
      The parent has the burden to show the statutory exception
applies. (In re Derek W. (1999) 73 Cal.App.4th 823, 826.) When a
parent meets that burden, the beneficial parental relationship
exception applies such that it would not be in the best interest of
the child to terminate parental rights. In that case the court
must select a permanent plan other than adoption. (Caden C.,
supra, 11 Cal.5th at pp. 636–637.)
      We review the juvenile court’s findings using a hybrid
approach: for the first two elements, which require factual
findings (parental visitation and the child’s emotional
attachment), we apply the substantial evidence standard of
review; and for the court’s weighing of the relative harms and
benefits of terminating parental rights, we use the abuse of
discretion standard. (Caden C., supra, 11 Cal.5th at pp. 639–
640.)
      B.    The Juvenile Court Failed to Properly Analyze the
            Second Element of the Caden C. Analysis
      The first element of the exception, regular visitation, is not
in dispute. The court found, and it was agreed by all parties, that
Father had maintained regular visitation and contact with the
children.
      On the second element, whether the child would benefit
from continuing the relationship, “it is critical for the juvenile
court at the second step of the analysis to consider the evidence




                                22
showing whether the parent’s actions or inactions ‘continued or
developed a significant, positive, emotional attachment from child
to parent.’ ” (In re B.D. (2021) 66 Cal.App.5th 1218, 1230.) It
does not appear the court properly examined the nature of the
parent-child relationship to evaluate whether a significant
positive emotional attachment existed between Father and the
children. Father presented evidence that his children, although
very young, were attached to him. The children were removed
when An.L. was a year old and Al.L. was about a week old.
Father testified he was their primary parental figure before they
came to the attention of the court. Father would “feed them,
change them, basically be a father figure, sing songs, and put
them to sleep.” At visits, the children were “happy at first,
screaming, shouting, calling my name, Pop.” They ate, sang, and
played. Father tried to teach them numbers, letters, and
discipline. With respect to discipline, Father taught “[s]haring,
no is no, how to hold a fork,” and that they should be serious
while eating. At the end of visits, the children were sad and did
not want to leave. They reached out to Father, crying and
shouting.
       The evidence of how the children responded to Father
during visits was relevant to whether, and to what extent, the
children had a significant emotional attachment to him.
“[C]ourts often consider how children feel about, interact with,
look to, or talk about their parents.” (Caden C., supra, 11 Cal.5th
at p. 632.) But instead of examining Father’s evidence of the
children’s responses to him to assess the “ ‘positive’ or ‘negative’
effect of interaction between parent and child” (Ibid.), the court
dismissed out of hand the children’s happiness at seeing Father
and their unhappiness when the visits ended as something to be




                                23
expected “when you have very young children who see[] him for
limited periods of time[] a couple of times a week.”
        Questions of Father’s parental role and day-to-day care for
the children played a problematic part in the .26 hearing. DCFS
argued the beneficial parental relationship exception requires a
parent to play a parental role, and that “the latest report makes
[it] clear that it is the caregiver that has been providing all this to
the minors and not the father.” DCFS also argued that “[s]ince
the children have been with the caregiver, the caregiver has been
solely responsible for the day-to-day care of the children,” their
education, and their medical care. The court agreed Father had
not played a particularly significant parental role. But “[i]t is
unnecessary to show that the parent occupies a parental role in
the child’s life because a child can have a psychologically or
emotionally significant relationship with the parents even if they
do not occupy a parental role.” (In re M.G. (2022) 80 Cal.App.5th
836, 848 (M.G.).)
        Ultimately, the court scrutinized Father more than it
evaluated the children’s attachment to him. It justified its
conclusion that Father had not “developed that type of
relationship” with the children necessary for the exception to
apply by pointing directly to Father’s lack of day-to-day care for
the children and the limited amount of time he was able to spend
with them: “I do not see the father has developed that type of
relationship with these very young children, other than having
some visitation, teaching them how to share, essentially, and
trying to use a fork. [¶] As [DCFS counsel] asked, he’s taken one
of the children to the doctor three times. Physical care for infants
is much more than taking children or babies to the doctor, the
pediatrician. I know he provides snacks at some of the visits.




                                  24
But comfort, affection, and stimulation is much more than two
hours a week, twice a week.”
       “[I]t is not necessary—even if it were possible—to calibrate
a precise ‘quantitative measurement of the specific amount of
“comfort, nourishment or physical care” [the parent] provided
during [his or] her weekly visits.’ ” (Caden C., supra, 11 Cal.5th
at p. 632.) While day-to-day contact is typical in a parent-child
relationship, it is not required for a significant emotional
attachment to exist. (In re L.A.-O. (2021) 73 Cal.App.5th
197, 209.) Nor does the fact that the caregiver provided day-to-
day care for the children preclude them from having a
substantial, positive emotional attachment with Father.
A parent does not have to prove a child’s attachment to that
parent is their primary bond. (In re J.D. (2021) 70 Cal.App.5th
833, 859 (J.D.).) The exception can apply when a child has
bonded to an alternative caretaker. (Ibid.) “The focus, again, is
on the child. That a child may have more than one person who
stands in the role of parents does not defeat the exception; a
strong relationship with one parental figure does not negate the
harm the child would experience if the child were to lose a
significant and positive relationship with the parents.” (M.G.,
supra, 80 Cal.App.5th at p. 848.)
       Additionally, although the court stated that Father’s failure
to comply with the case plan was not a categorical bar to finding
a parent-child bond (Caden C., supra, 11 Cal.5th at p. 637), it
repeatedly mentioned his noncompliance with the case plan
during the hearing and expressly identified it as a factor in
making its decision. DCFS argued Father’s inconsistency in
testing and his failure to demonstrate sobriety were detrimental
to the children. However, a “parent’s struggles with issues such




                                25
as those that led to dependency are relevant only to the extent
they inform the specific questions before the court: would the
child benefit from continuing the relationship and be harmed, on
balance, by losing it?” (Id. at p. 638.)
       It is not clear whether the court considered Father’s failure
to test regularly and document his sobriety in a permissible
manner. The record suggests the court may have thought of
Father’s noncompliance as an independent consideration in
determining whether the beneficial parental relationship
exception applied. Early in the proceedings, when discussing
whether a contested hearing was appropriate, the court described
Father’s “multiple no-shows and failures to test for the
department” as one of the “issues that Father has to overcome.”
But case plan noncompliance is not something parents must
overcome to establish their children’s significant, positive,
emotional attachment to them. “Parents need not show that they
are ‘actively involved in maintaining their sobriety or complying
substantially with their case plan.’ ” (Caden C., supra, 11 Cal.5th
at p. 637.)
       By discounting Father’s evidence and treating the existence
of a beneficial parental relationship as a matter of physical day-
to-day care, time spent together, and, possibly, case plan
compliance, the court did not truly consider the attachment
between Father and his children. “Caden C. made clear the
beneficial relationship exception is not focused on a parent’s
ability to care for a child or some narrow view of what a parent-
child relationship should look like. [Citation.] Instead, the focus
is whether there is a substantial, positive emotional attachment
between the parent and child.” (In re D.M. (2021) 71 Cal.App.5th
261, 270 (D.M.).)




                                26
      C.    The Error Was Harmless
       The apparent inconsistency between Caden C. and the
court’s evaluation of the children’s relationship with Father was
harmless. Father presented almost no evidence that terminating
his relationship with the children, however positive it might be,
would be detrimental. (See In re J.R. (2022) 82 Cal.App.5th 526,
533 [when “the proper legal standard is already established and a
party has had a full and fair opportunity to present all of their
evidence on a contested issue, and yet in the end there is simply
no evidence that could support a favorable finding for them, then
any legal error in the court’s reasoning or basis for its decision
quite obviously is harmless”].)
       Father’s argument that it would be detrimental to the
children to terminate his parental rights was that the children’s
unhappiness at the end of visits showed “there is some sort of
trauma that’s occurring” when visits concluded. But there was
no evidence the children’s unhappiness at the end of their visits
signified they were traumatized by parting from Father.
Although Father had the opportunity to call witnesses and offer
evidence, he did not present any evidence that the children
experienced anything more serious than toddlers’ vehement but
transitory discontent at the conclusion of a happy visit with
Father at the park. Other evidence showed the children were
neither exhibiting emotional distress nor receiving mental health
services. They were not having problems adjusting to their
placement, and they were able to seek age-appropriate attention,
love, and care from their caregivers. While it is undoubtedly
difficult for children as young as these to express emotional
attachment and desires, and it was undisputed that the children
enjoyed the visits, the evidence did not show that ending the




                               27
visits would cause them detriment. (Cf. D.M., supra,
71 Cal.App.5th at p. 271 [children had lived with their father for
two to eight years, wanted to return to him, and cried when visits
with him concluded]; J.D., supra, 70 Cal.App.5th at pp. 857–858
[child frequently expressed a desire to go to his mother’s house,
told her he loved her, sought her attention during visits, and
shared intimate moments and exchanges with her].) On this
record, any error in the court’s ruling on the second step of the
Caden C. analysis was harmless.
      D.    Bonding Study
       Father argues the termination of parental rights should be
reversed because the court did not order a bonding study. The
California Supreme Court has instructed juvenile courts to
“seriously consider, where requested and appropriate, allowing
for a bonding study or other relevant expert testimony.” (Caden
C., supra, 11 Cal.5th at p. 633, fn. 4.) But “[t]here is no
requirement in statutory or case law that a court must secure a
bonding study as a condition precedent to” terminating parental
rights. (In re Lorenzo C. (1997) 54 Cal.App.4th 1330, 1339
(Lorenzo C.).)
       Bonding studies supply expert opinion about the
psychological importance to the child of the relationship with his
or her parent(s) to assist the court in determining whether “the
child would benefit from continuing the relationship.” (§ 366.26,
subd. (c)(1)(B)(i); see Caden C., supra, 11 Cal.5th at pp. 632–633.)
They are particularly informative in cases like Caden C., in
which the child was eight or nine years old and had a complex
parental relationship with both positive and negative aspects.
(Caden C., at pp. 626–627, 634–635.) Here, however, Father did
not demonstrate, nor does the record supply any reason to




                                28
believe, that expert opinion would have been a valuable
contribution in determining the psychological importance of the
parental relationship to the children, ages 19 months and
34 months, who had been removed from Father when they were
nine days old and 15 months old, respectively; had been living
with the prospective adoptive parents for 11 months; had positive
visits with Father; did not exhibit emotional distress or
adjustment problems; and did not have identified needs that
would bear upon their parental relationship. (See Caden C., at
p. 632 [relevant factors in assessing attachment include the age
of the child, the portion of the child’s life spent in the parent’s
custody, the positive or negative effect of interaction between
parent and child, and the child’s particular needs].)
       Finally, Father did not seek a bonding study until the day
of the permanency planning hearing. “Bonding studies after the
termination of reunification services would frequently require
delays in permanency planning.” (In re Richard C. (1998)
68 Cal.App.4th 1191, 1197.) Requests to acquire additional
evidence in support of a parent’s claim of the beneficial parental
relationship could be asserted in nearly every dependency
proceeding where the parent has maintained contact with the
child, but “[t]he Legislature did not contemplate such last-minute
efforts to put off permanent placement.” (Ibid.) “While it is not
beyond the juvenile court’s discretion to order a bonding study
late in the process under compelling circumstances, the denial of
a belated request for such a study is fully consistent with the
scheme of the dependency statutes.” (Ibid.) The court did not
abuse its discretion when it did not order a bonding study.
(Lorenzo C., supra, 54 Cal.App.4th at p. 1341.)




                                29
       Father raises a series of arguments to support his claim the
court erred by denying his request for a bonding study. First,
Father asserts the court terminated parental rights without a
bonding study “based on the highly inflammatory and prejudicial
statement by minors’ counsel that due to the minors’ ages, it was
a ‘virtual logical impossibility’ that they would be so bonded with
the father that it would be detrimental to terminate their
relationship with him.” We are mystified by this argument.
Minors’ counsel made the statement to which Father refers while
arguing Father had not made an adequate offer of proof to
warrant a contested .26 hearing. Father does not identify any
evidence in the record to support his claim that the court’s
decision to terminate parental rights without a bonding study
was based on minors’ counsel’s argument against a contested
hearing. This is fatal to his argument. (In re S.C. (2006)
138 Cal.App.4th 396, 408 (S.C.) [“To demonstrate error, appellant
must present meaningful legal analysis supported by citations to
authority and citations to facts in the record that support the
claim of error”].) Additionally, minors’ counsel was arguing
against holding a contested .26 hearing. If the court had adopted
counsel’s view and made its decisions “based” on her argument,
presumably it would not have held a contested hearing at all.
       Father claims there was “abundant, uncontroverted
evidence of a bond between the father and the minors,” but this
conclusory assertion does not demonstrate any abuse of
discretion in failing to order a bonding study. He alleges “the
idea that young children cannot have an important bonded
relationship with a parent needed, at the very least, to be tested
with a bonding expert,” but he has not shown the court believed
young children incapable of meaningful bonding with a parent.




                                30
Moreover, bonding studies are not ordered to determine broad
issues about bonding capabilities of young children in general;
they are ordered, when appropriate, to provide information about
the psychological importance of a particular parental relationship
for the particular child. (Caden C., supra, 11 Cal.5th at p. 633.)
       Next, Father states that “expert literature on the internet
or otherwise” discusses the “critical importance of early bonding
with a parent.” This unspecified expert “internet or otherwise”
literature is not in the record. (In re K.M. (2015) 242 Cal.App.4th
450, 455–456 [normally when reviewing the correctness of a
judgment, an appellate court will consider only matters which
were part of the record at the time the judgment was entered].)
Father asserts he presented “uncontroverted evidence of strong
bonding and parental interaction with the minors,” and he quotes
DCFS’s positive description of his visits. Again, these assertions
do not establish that a bonding study was appropriate or
necessary, or that it was an abuse of discretion to refuse a
request made the day of the .26 hearing.
       Father also claims the decision in In re Scott B. (2010)
188 Cal.App.4th 452 required the court to order a bonding study.
In Scott B., the relationship between the mother and child,
coupled with the child’s emotional instability and his expressed
desire to live with his mother, “present[ed] a compelling reason
for finding that termination of parental rights [wa]s detrimental
to the minor.” (Id. at p. 471.) Father argues the “significance” of
Scott B. is “that the importance of an informed opinion by a
person in the field cannot and should not be undermined.” He
posits a bonding study would have provided the same kind of
information that a court appointed special advocate provided in
Scott B., and asserts that under that case, it was error to




                                31
terminate parental rights without a study. This argument,
devoid of citation to any language in the Scott B. opinion, is
meritless. That decision did not discuss bonding studies or
undermining people in the field, and its holding does not suggest,
let alone demonstrate, error. Cases are not authority for
propositions not considered. (B.B. v. County of Los Angeles (2020)
10 Cal.5th 1, 11.)
III.   ICWA
       The parents contend remand is necessary because the
juvenile court failed to comply with ICWA. ICWA reflects a
congressional determination to protect American Indian children
and to promote the stability and security of Indian tribes and
families. (25 U.S.C. § 1902; In re Josiah T. (2021) 71 Cal.App.5th
388, 401 (Josiah T.).) To that end, ICWA established unique
standards for the removal and placement of American Indian
children. (25 U.S.C. § 1901 et seq.) Central to the protections of
ICWA are procedural rules to determine whether an Indian child
is involved. Federal regulations implementing ICWA require
state courts to ask participants in child custody proceedings
whether the participant knows or has reason to know the child is
an Indian child. (25 C.F.R. § 23.107(a) (2022); Josiah T., at
pp. 401–402.)
       The juvenile court has “an affirmative and continuing duty
to inquire” whether a child subject to a section 300 petition may
be an Indian child. (§ 224.2, subd. (a); Josiah T., supra,
71 Cal.App.5th at p. 402.) State law lays out the requirements
for the initial inquiry. (Josiah T., at p. 402.) DCFS must ask
“the child, parents, legal guardian, Indian custodian, extended
family members, others who have an interest in the child, and
the party reporting child abuse or neglect, whether the child is, or




                                32
may be, an Indian child and where the child, the parents, or
Indian custodian is domiciled.” (§ 224.2, subd. (b).) At each
participant’s first appearance at dependency proceedings, the
court must ask whether the participant knows or has reason to
know the child is an Indian child. (Id., subd. (c).) Also at that
first appearance, the court “shall instruct the parties to inform
the court if they subsequently receive information that provides
reason to know the child is an Indian child.” (Ibid.)
       Both DCFS and the juvenile court failed to comply with
their ICWA obligations. DCFS failed in its duty of initial inquiry
because it conducted no investigation beyond asking the parents
if they had Indian ancestry. Multiple extended family members
were known to and/or in contact with DCFS from the earliest
days of the investigation, but there is no indication DCFS asked
any of them about possible Indian ancestry. DCFS’s failure to
ask the children’s extended relatives about their possible Indian
ancestry violated the express mandate of section 224.2,
subdivision (b).6
       The juvenile court also failed to comply with section 224.2,
subdivision (c). When Mother and Father made their first
appearances, the court did not ask them if they knew or had
reason to know that the child is an Indian child. The court
merely recited, presumably based on the forms filed that day,
that the parents had indicated no Native American ancestry, so
the court had no reason to know that ICWA applied. The court

6     Mother and Father did sign ICWA-020 forms denying
knowledge of any Indian ancestry, but parents’ statements on
“ICWA-020 forms d[o] not relieve the Department of its duty to
interview the parents’ extended relatives.” (In re J.C. (2022)
77 Cal.App.5th 70, 81.)




                                33
did not instruct the parties to inform the court if they
subsequently received information providing reason to know the
child is an Indian child,7 meaning the legal mechanism to ensure
the court would be notified if the parents later learned new ICWA
information was never put in place.
       As a result of these omissions, the initial inquiry was
defective and violated California law. However, on the record
presented here, the error was harmless.8 Where the parents
were raised by their biological relatives and the record suggests
no reason to believe that the parents’ knowledge of their own
heritage is incorrect or that the children may have Indian
heritage, no prejudice arises from DCFS’s failure to conduct a
complete inquiry. (In re J.W. (2022) 81 Cal.App.5th 384, 391.)
Father was raised by his parents and Mother by her mother, and
there is no indication in the record that these were not biological
parents. Nothing in the record suggests the parents’ denial of
Indian heritage was incorrect, uninformed, or unfounded. Nor
does the record otherwise reflect a reason to believe the children
were Indian children.




7     The minute orders from the hearing do say the parents
were told to keep DCFS, their counsel, and the court informed of
new ICWA information, but the oral record of the detention
hearing includes no such instruction. The record of the court’s
oral pronouncement controls over the clerk’s minute order.
(People v. Farell (2002) 28 Cal.4th 381, 384, fn. 2.)
8      The appropriate standard of review for a defective initial
inquiry is presently pending before the California Supreme Court
in In re Dezi C. (2022) 79 Cal.App.5th 769, review granted
September 21, 2022, S275578.




                                34
IV.   Briefing by Father’s Appellate Counsel
      We regret that it is necessary to address problems of
incivility and lack of candor in Father’s briefing.
      A.    Impugning the Integrity of the Juvenile Court
       Attorneys have a duty to “maintain the respect due to the
courts of justice and judicial officers.” (Bus. & Prof. Code, § 6068,
subd. (b).) “ ‘[I]t is vital to the integrity of our adversary legal
process that attorneys strive to maintain the highest standards of
ethics, civility, and professionalism in the practice of law.’ ”
(S.C., supra, 138 Cal.App.4th at p. 412.)
       In the opening brief, Father’s appellate counsel alleged the
juvenile court failed to fulfill its duty to impartially judge the
matters presented to the court and deliberately compromised
Father’s rights in order to reach a predetermined result. Father’s
appellate counsel wrote, “It was error not to order a bonding
study in this case and the failure and refusal to do so, is part of
the stonewalling that this family experienced herein, in favor of a
predetermined agenda of adoption.” (Italics added.) Father’s
appellate counsel again impugned the integrity of the juvenile
court at the conclusion of the brief when she alleged it refused to
hear the section 388 petitions, denied the bonding study request,
barred Father from presenting evidence of his case plan
compliance while allowing other parties to submit evidence and
argue regarding the case plan, and “misapplied the case law in a
prejudicial attempt to justify termination of [Father’s] parental
rights” despite the evidence that the beneficial parental
relationship applied. (Italics added.)
       Father’s appellate counsel did not identify any evidence in
the record to substantiate her sweeping allegations against the




                                 35
juvenile court, nor did we find any support for them in our review
of the record. With these contemptuous statements, counsel’s
language “lurched off the path of discourse and into the ditch of
abuse.” (In re Mahoney (2021) 65 Cal.App.5th 376, 381
(Mahoney).) When made without evidentiary support,
accusations that a judicial officer intentionally refused to follow
and apply the law constitute reportable misconduct. (Martinez v.
O’Hara (2019) 32 Cal.App.5th 853, 857–858.)
       We agree with the Fourth District Court of Appeal,
Division Three, which recently urged, “This kind of over-the-top,
anything-goes, devil-take-the-hindmost rhetoric has to stop. [¶] If
you think the court is wrong, don’t hesitate to say so. Explain the
error. Analyze the cases the court relied upon and delineate its
mistake. Do so forcefully. Do so con brio; do so with zeal, with
passion. We in the appellate courts will respect your efforts and
understand your ardor. Sometimes we will agree with you.”
(Mahoney, supra, 65 Cal.App.5th at p. 380.) The court continued,
“But don’t expect to get anywhere—except the reported
decisions—with jeremiads about . . . courts whose decisions are
based not on a reading of the law but on their general
corruption . . . .”9 (Ibid.) The same holds true for tirades alleging
a court has prejudged matters, stonewalled a party, inequitably
denied a party the opportunity to present evidence, and
deliberately misapplied the law to justify a predetermined
outcome.



9     In Mahoney, the court was addressing language directed at
the Court of Appeal rather than at a trial court, but the court’s
words are equally applicable here.




                                 36
      B.    Disregard for the Duty of Candor
        “The duty of candor requires attorneys to use ‘those means
only as are consistent with truth, and never to seek to mislead
the judge or any judicial officer by an artifice or false statement
of fact or law.’ ” (Roche v. Hyde (2020) 51 Cal.App.5th 757, 817.)
We are dismayed by assertions made by Father’s appellate
counsel that at best are disingenuous and at worst are efforts to
mislead this court.
       Father’s hyperbolic accusation that the juvenile court
denied him the opportunity to “defend his sobriety” while
permitting the other parties to argue his lack of case plan
compliance is a good example. The record shows the court ruled
one exhibit, Father’s denied section 388 petition, inadmissible.
The court did not preclude Father from offering evidence on case
plan compliance or sobriety; it simply said some of the petition
was not relevant or admissible at the .26 hearing, noted that
Father was going to testify, and concluded it was appropriate to
exclude the exhibit. Far from refusing to “permit the father’s
evidence on his sobriety,” when it ruled, the court told Father’s
counsel, “And of course, Ms. Smith, since he’s going to testify, you
may make inquiry as well.” We find it telling that Father’s
appellate counsel did not argue the court erred in its evidentiary
ruling; instead she mischaracterized the ruling and ignored the
record to claim again that Father was subjected to
“stonewalling . . . throughout the proceedings below.”
       Father’s appellate counsel also claimed in the opening brief
that the court “terminate[d] parental rights without a bonding
study based on” an argument made by the children’s counsel.
Father’s appellate counsel neither identified any support in the
record for her contention that the argument made by the




                                37
children’s counsel was the basis for the court’s ruling, nor did she
disclose that the argument was made by children’s counsel on a
separate issue. “Professional ethics and considerations of
credibility in advocacy require that appellants support their
arguments with fair and accurate representations of trial court
proceedings. (Cal. Rules of Court, rule 8.204(a)(2); Rules of Prof.
Conduct, rule 5–200.)” (Myers v. Trendwest Resorts, Inc. (2009)
178 Cal.App.4th 735, 745.)
       Other statements by Father’s appellate counsel stretched
the record and credulity to their breaking points. Father’s
counsel asserted, without a citation to supporting evidence, that
“[F]ather had a lifelong relationship with the minors as their
primary caregiver.” Certainly, Father testified he was the
children’s primary parental figure prior to the family coming to
the attention of the court, and Father’s appellate counsel’s
representation is arguably reasonable as to An.L., who was not
removed from Father until she was 15 months old. But the
record showed that Al.L. was released to Father when she left the
hospital at three days old—and only on the condition that she
stay with the paternal grandparents until Father’s drug test
results came back. Father tested positive for drugs six days
later, at which time Al.L. was removed from Father’s custody and
was never returned. Characterizing Father as having a “lifelong
relationship” as the “primary caregiver” with a child who was
never allowed to stay with him and who was removed from his
custody at nine days old is not consistent with counsel’s duty of
candor.
       We remind Father’s appellate counsel of her duties as an
attorney to “maintain the respect due to the courts of justice and
judicial officers,” and to “employ, for the purpose of maintaining




                                38
the causes confided to him or her those means only as are
consistent with truth, and never to seek to mislead the judge or
any judicial officer by an artifice or false statement of fact or
law.” (Bus. & Prof. Code, § 6068, subds. (b) & (d).) We will
forward a copy of this opinion to the California Appellate
Project—which oversees the work of appointed appellate
counsel—for whatever action it deems appropriate.
                         DISPOSITION
     The orders denying Father’s section 388 petitions and
terminating parental rights are affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                           STRATTON, P. J.

We concur:




             GRIMES, J.




             HARUTUNIAN, J.*


*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 39